Plaintiff had a short but eventful career as a U.S. Navy enlisted man, terminated by a court-martial and a subsequent honorable discharge on unsuitability grounds. In his petition in this court he stated several items of money claims, but this court, under date of July 31, 1981, (228 Ct.Cl. 833), allowed defendant’s motion for summary judgment as to all items but one, and all but one were dismissed. The one remaining is for a wrongful payment of a housing allowance ( baq) to an estranged wife for June, July, and August 1974, contrary to plaintiffs wishes. Our reason for not dismissing this claim was the failure by defendant to produce a copy of plaintiffs allotment request, signed by him, which defendant said existed or had existed, and the "triple hearsay” nature of the information about it.
Defendant again moves for summary judgment on this issue. It now alleges that the document in question, under which money was paid to Mary Frances Harley Sweatt, now no longer exists, having been destroyed in routine records disposal. The suit was filed in 1980. Plaintiff began complaining about the payments in 1975. Captain James. J. Schollian, U.S.N.R., investigated the matter in 1978. Apparently the document then existed at the Cleveland Finance Center and he advised claimant how to get it, which advice was not followed.
It does not look as if a trial on this issue would ascertain anything more. The intermediary who made the call to Cleveland for Captain Schollian does not now remember it. Claimant has not responded to defendant’s new motion and a response would now be out of time.
Defendant is aided by the presumption of regularity of official action, and, on the other hand, plaintiff was unpardonably dilatory in not obtaining the document or a copy thereof, that had caused the allotment to be made in the first place, if he intended to found a claim upon it. *891Defendant suggests that this item be dismissed on the ground of laches, and we see no better way to dispose of it.
Accordingly, defendant’s motion for summary judgment is granted and the petition in its entirety is dismissed.